By Judge J. Michael Gamble
I took the above case under advisement. Upon consideration, I find in favor of the Zoning Administrator of Campbell County. An injunction is granted.
The evidence clearly established that the defendants’ two mobile homes on their premises violate the zoning ordinance of Campbell County. One mobile home is used as an aviary. The other mobile home is used for storage.
The defendants maintain that zoning and building permits for these structures were issued in 1996 and 1998. The evidence indicates that only one zoning permit and building permit was issued. The zoning permit issued on August 9, 1996, allowed the construction of a detached storage building. Unfortunately, the building permit allowed the installation of a manufactured mobile home. The building permit was issued in violation of the zoning permit.
The defendants maintain that, by the doctrine of laches or estoppel, Campbell County cannot enforce this action on the structure for which permits have been issued. This Court does not agree.
*7A building permit which is issued in violation of a zoning ordinance confers no greater rights on the permittee than the ordinance itself. Segaloff v. City of Newport News, 209 Va. 259, 261, 163 S.E.2d 135 (1968). Just as in the instant case, the building permit in Segaloff was issued in violation of the ordinance. The building permit in Segaloff was void. Likewise, the building permit in this case is void.
Further, the doctrines of estoppel and laches are not applicable to state and local governments in Virginia. City of Manassas v. Board of Supervisors, 250 Va. 126, 132, 458 S.E.2d 568 (1995).
Last, the evidence did not disclose that any zoning or building permit had been issued for the storage building.
March 17, 2004

Decree

This matter came to be heard on the 15th day of March 2004 on the bill to enjoin a zoning violation. Upon the evidence presented, the Court finds that Miguel L. Rivera and Bena C. Rivera are in violation of the Campbell County Zoning Ordinance by having two mobile homes located on their premises. Accordingly, the Court adjudges, orders, and decrees that Miguel L. Rivera and Bena C. Rivera are ordered and enjoined to remove the mobile home used as an aviaiy and the mobile home used for storage on or before July 1,2004. This matter is continued on the docket. Endorsement of this decree is waived pursuant to Rule 1:13. The Clerk is directed to mail a certified copy of this order to David W. Shreve, Esq., and to each of the defendants.